Title: Commission to James Parker as Comptroller of the Post Office, 22 April 1757
From: Franklin, Benjamin
To: Parker, James


Sometime after their appointment as joint deputy postmasters general in 1753 Franklin and Hunter had made William Franklin comptroller of the North American postal service, in addition to being postmaster of Philadelphia. The exact duties which they assigned to him in this position are not known since his commission and instructions have not been found. It is clear, however, that the comptroller was expected to assist the joint heads of the system in general oversight and probably had special responsibility for receiving and checking the reports and accounts of the local postmasters. With both Franklins about to leave America for England and with Hunter already there, it now became necessary to appoint someone to take direct charge of the service, and to give him substantial authority to act on behalf of the deputy postmasters general. For this responsible position Franklin chose his former employee and later partner James Parker, printer in New York and Woodbridge, N.J., and issued the commission and instructions printed here and in the next document. It was a happy choice; Parker was not only an able printer but, as events were to prove, an efficient administrator. The colonial postal system prospered under his control.
 
[April 22, 1757]
Benjamin Franklin and William Hunter Esquires,
  His Majesty’s Deputy Post-master General of all His Majesty’s Dominions on the Continent of North America
To all to whom these Presents shall come, Greeting. Know ye, that we the said Benjamin Franklin and William Hunter, reposing special Trust and Confidence in James Parker, of Woodbridge in New Jersey, Gentleman, and having received good Testimony of his Fidelity and Loyalty to His Majesty, and of his Ability and Sufficiency to execute the Office and Duties required of a Comptroller of the General Post Office, manage and better regulate the Posts on the Continent in North America, his Inclination and Capacity to improve and advance his Majesty’s Revenues therein [crossed out: and his Skill and Exactness in Accompts,] do by these Presents nominate and appoint him our Agent and Comptroller with full Power to transact, do and perform such Matters and Things for us and in our Name and Behalf, relating to the Management of the General Post Office on the Continent of North America, as we have given or shall give him in Charge, by our Instructions in Writing, and particularly to demand, receive, examine, correct, and allow, the Monthly Bills called Comptroller’s Bills, and the Quarterly and General Accounts of the several Deputy Postmasters in every Province relating to the Postage of Letters; and to demand, recover, and receive, for us, the Ballances from such Accounts arising, and proper Discharges thereupon to give, and to do and perform every other Matter and Thing that to the Office and Duty of an Agent and Comptroller of the General Post Office doth or may appertain for and during such time as our present Comptroller William Franklin shall be absent from America, or until another shall be appointed by us to the same Office, Hereby strictly charging and requiring all Officers and others employed in and about the Posts already settled in any Part of his Majesty’s said Provinces and Dominions in North America, or in Relation to the Revenue arising by the Post of Letters there, from time to time to give an Account of their Doings and Transactions therein to the said James Parker, and to observe and obey his Orders and Directions in Relation to their respective Offices, Trusts and Employments. And the better to enable the said James Parker to execute the Office and Trust reposed in him, we do hereby delegate unto him, in case of our Absence from the Continent of America, all our Power and Authority, to appoint Deputy Postmasters for the better managing and ordering the said Posts, in North America, and for collecting and improving the Revenue arising thereby, granting him full Power and Authority, so far as by Law we may, to suspend, remove or displace such Deputies and all and every other Person or Persons whatsoever, imployed or to be employed in the Management of the said Posts, or in the Collection of the said Revenue, who shall be guilty of any Neglect, Mismanagement, or Breach of Duty, in their Respective Offices or Employments, from the farther Execution of his or their Office or Offices. And we do hereby Suspend the Commission of our present Comptroller and Agent William Franklin, now about to make a Voyage to England, until he shall return from thence, and resume the Execution thereof, when this present Commission is to cease, determine, and become void. In Witness whereof we the said Benjamin Franklin and William Hunter, have hereunto set our Firm and caused the Seal of our Office to be affixed. Dated the 22d. Day of April 1757. In the thirtieth Year of his Majesty’s Reign.
Franklin & Hunter.

 Endorsed: Copy of James Parker’s Commission to appoint him Agent and Comptroller of the General Post-Office, dated April 22. 1757
